UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7452


SHERMAN DEWALT,

                  Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:14-cv-02335-MGL)


Submitted:   March 16, 2016                    Decided:    April 8, 2016


Before DUNCAN and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherman Dewalt, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sherman Dewalt seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                      The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.    § 636(b)(1)(B)          (2012).           The    magistrate         judge

recommended       that   relief       be    denied       and    advised       Dewalt         that

failure      to      file     timely,        specific          objections          to        this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                  Wright v.

Collins,     766 F.2d 841,    845-46       (4th    Cir.       1985);       see       also

Thomas v. Arn, 474 U.S. 140 (1985).                   Moreover, an appellant may

not     “preserve      arguments       merely       by     incorporating            them      by

reference in a few sentences in his brief.”                           McCarver v. Lee,

221 F.3d 583,    588   n.1      (4th   Cir.     2000).          Dewalt    has       waived

appellate     review     by    failing       to    specifically         object          to    the

magistrate judge’s findings on the issues he asserts on appeal

after      receiving     proper       notice.            Accordingly,         we     deny      a

certificate of appealability and dismiss the appeal.




                                             2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3